Case 1:19-mc-00105-RM Document 18-6 Filed 12/06/19 USDC Colorado Page 1 of 7




            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-mc-00105-RM

UNITED STATES DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT ADMINISTRATION,

      Petitioner,

v.

STATE OF COLORADO BOARD OF PHARMACY,
PATTY SALAZAR, EXECUTIVE DIRECTOR OF THE COLORADO
DEPARTMENT OF REGULATORY AGENCIES, and
APPRISS, INC.,

      Respondents.


     EXHIBIT 1 TO DECLARATION OF CHRISTOPHER P. BEALL
   Case 1:19-mc-00105-RM Document 18-6 Filed 12/06/19 USDC Colorado Page 2 of 7

                                                                  RALPH L. CARR
PHILIP J. WEISER
Attorney General                                                  COLORADO JUDICIAL CENTER
                                                                  1300 Broadway, 10th Floor
NATALIE HANLON LEH                                                Denver, Colorado 80203
Chief Deputy Attorney General
                                                                  Phone (720) 508-6000
JUNE TAYLOR
Chief Operating Officer
ERIC R. OLSON
Solicitor Genera
                                STATE OF COLORADO                 CHRISTOPHER P. BEALL
                                                                  Deputy Attorney General
                                  DEPARTMENT OF LAW               Business & Licensing Section



                                                              Tuesday, July 23, 2019

     Kevin Traskos
     Chief, Civil Division
     United States Attorney’s Office | District of Colorado
     1801 California Street, Suite 1600
     Denver, CO 80202

     RE:    In re Investigation of Case No. GFMK-19-9098, U.S. Department of Justice –
            Drug Enforcement Administration
                   - Subpoena Nos. MK-19-655844, MK-19-656106 & MK-19-631888

     Dear Kevin:

     This letter follows up on my prior correspondence from last month, as well as the
     extended consultations by telephone that we have had over the last several weeks
     concerning the above-referenced subpoenas.

     In light of our various discussions, culminating in the telephone call on Friday, July
     19, 2019, it appears that the parties are at impasse. On your side, the Drug
     Enforcement Administration (DEA) has declined to limit the scope of the referenced
     subpoenas. And, in turn, on our side, the State of Colorado, through the Colorado
     Board of Pharmacy (the Board) and the Prescription Drug Monitoring Program
     (PDMP) at the Colorado Department of Regulatory Agencies (DoRA), has concluded
     that it cannot voluntarily comply with the subpoenas in their current form because
     they require an overbroad invasion into the protected privacy interests of the
     Coloradoans whose prescription records are stored in the PDMP database. In this
     regard, the State believes that the subpoenas otherwise fail to comply with the
     “reasonable relevance” standards for administrative subpoenas set out in See v. City
     of Seattle, 387 U.S. 541, 544 (1967).

     As we discussed on Friday, it appears that this matter should be presented to the
     federal court in Denver pursuant to the procedures outlined in 21 U.S.C. § 876(c).
     What follows here is our promised written explanation of the State’s rationale for its
     decision in this matter.
Case 1:19-mc-00105-RM Document 18-6 Filed 12/06/19 USDC Colorado Page 3 of 7

Page 2


Background Details

The three subpoenas at issue here seek the following information:

       •   MK-19-631888 – A dispensing summary of all controlled substance
           prescriptions filled since January 1, 2014 to the present by any of 200
           Redacted pharmacies in Colorado. 1

       •   MK-19-656106 – A dispensing summary of all control substance
           prescriptions filled since January 1, 2014 to the present by any of 113
           Redacted and Redacted pharmacies in Colorado. 2

       •   MK-19-655844 –
             1. All data for all controlled substances prescribed since January 1,
                2014 to the present by prescribers identified as the “top 10% as
                compared to all prescribers” with respect to six different
                demographic characteristics.
             2. All data for all controlled substances prescribed since January 1,
                2014 to the present to patients identified as “the top 10% as
                compared to all patients” with respect to four different demographic
                characteristics.
             3. All data for all opioid prescriptions from May 23, 2018 to the
                present for a patient who has had a previous opioid prescription.
             4. All “unsolicited” reports sent to prescribing practitioners and
                dispensing pharmacies.

Based on conservative calculations by DoRA’s staff, we estimate that the first two
subpoenas alone call for the production of more than 26 million prescription
records. That estimate amounts to more than half, i.e., 56.4%, of the entire
collection of prescription records in the PDMP database for the time period
specified. (The database includes 46,639,150 prescription records from January 1,
2014 to June 20, 2019. 3)




   1 The subpoena’s document demand encompasses the name and DEA registration number of the
person authorizing the prescription, the prescription number, the name of the controlled substance
dispensed, quantity dispensed, date dispensed, name and address of the patient, and method of
payment. Additionally, the subpoena also demands all “unsolicited” reports sent to any of the same
pharmacies from January 1, 2014 to present.

   2This Redacted subpoena includes the same scope of information sought in the Redacted
subpoena, described infra in Fn. 1.

   3 Data for the month of July is not yet final, and hence, the figures presented here are as of June
2019.
Case 1:19-mc-00105-RM Document 18-6 Filed 12/06/19 USDC Colorado Page 4 of 7

Page 3


In addition, because the multiple demographic characteristics listed in the third
subpoena are likely not entirely overlapping, the third subpoena probably will
require production of prescription records approaching a quarter of the entire
PDMP database. Indeed, even if all of the demographics are perfectly overlapping –
an unlikely assumption – the third subpoena’s request for “outlier” patients and
prescribers would result in the disclosure of all controlled substance prescriptions
for nearly 450,000 patients and more than 16,000 prescribers. (At last check,
the database had a total of 4,473,713 unique patients and 160,408 unique prescriber
DEA numbers between January 1, 2014 and June 20, 2019.) Moreover, because of
the multiple “outlier” demographic characteristics being sought, it would not be
surprising at all if this third subpoena touches perhaps as many as a million
patients and 30,000 prescribers.

As we have discussed in our prior consultations, the effort to compile the data
requested by these subpoenas is not practically feasible for DoRA’s staff and would
have to be performed by the State’s vendor Appriss Health in Louisville, Kentucky,
which has direct control of the PDMP database. Appriss has notified the State that
the effort to compile data in response to the first two subpoenas would take at least
two weeks, but with regard to the third subpoenas, the work would take several
months, and even then, Appriss is not confident that it would be able to collect all of
the information requested.

Separately, as we discussed with you earlier, the “unsolicited reports” requested in
the third subpoena do not include any specific prescription data. Rather, such
messages only encourage the prescriber who receives them to log into the
prescriber’s PDMP account to access PDMP records. The email notice itself does not
identify the patient in question. (We provided an exemplar of such messages in my
email on June 24, 2019.) Hence, the “unsolicited reports” being requested here have
no probative value in the context of the DEA’s investigation.

Constitutional Defects in the DEA’s Subpoenas

With regard to the legal issues raised by the DEA’s subpoenas, we are of course
aware of the various court rulings that have enforced prior DEA efforts to obtain
PDMP (or PDMP-like) data from Colorado and other states. See, e.g., U.S. Dep’t of
Justice v. Colo. Bd. of Pharmacy, No. 10-cv-01116-WYD-MEH, 2010 WL 3547898, at
*4 (D. Colo. Aug. 13, 2010); see also Oregon Prescription Drug Monitoring Program
v. U.S. Drug Enforcement Admin., 860 F.3d 1228, 1236 (9th Cir. 2017); U.S. Dep’t
of Justice v. Ricco Jonas, No. 18-MC-56-LM, 2018 WL 6718579, at *5 (D.N.H. Nov.
1, 2018), report and recommendation adopted sub nom. U.S. Dep’t of Justice v.
Jonas, No. 19-CV-030-LM, 2019 WL 251246 (D.N.H. Jan. 17, 2019); U.S. Dep’t of
Justice v. Utah Dep’t of Commerce, No. 2:16-cv-00611-DN-DBP, 2017 WL 9131888,
at *9 (D. Utah Mar. 10, 2017), affirmed by 2017 WL 3189868, at *8 (D. Utah July
27, 2017).
Case 1:19-mc-00105-RM Document 18-6 Filed 12/06/19 USDC Colorado Page 5 of 7

Page 4



None of those decisions, however, are controlling here. Indeed, none of those cases
involved what is presented here by the DEA’s demands for gargantuan aggregations
of data – what amounts to a wholesale commandeering of at least a quarter of
Colorado’s PDMP database. The prior cases all involved requests for discrete,
targeted data concerning specific prescribers or specific dispensers. The subpoenas
here are baldly non-specific, and they seek to create a federal replica of a large
segment of the PDMP database for purposes of law enforcement fishing to find
targets of opportunity for future prosecution. In this respect, none of the prior cases
have considered anything like what the DEA seeks through its subpoenas here.

In addition, none of the prior decisions addressed Fourth Amendment principles in
light of the recent teaching by the U.S. Supreme Court in last year’s Carpenter v.
U.S., -- U.S. --, 138 S. Ct. 2206, 2217 (2018). Indeed, as the District of
Massachusetts pointed out last month, the Carpenter decision makes clear that an
overwhelming aggregation of otherwise publicly available information nevertheless
implicates constitutionally protected privacy interests and thereby triggers the
protections of the Fourth Amendment, especially when such data is digitized,
allowing for minute inspection and cataloging of a person’s private behavior. See
U.S. v. Moore-Bush, -- F. Supp. 3d --, 2019 WL 2341182, at *4-7 (D. Mass. June 4,
2019) (holding that law enforcement’s capture of 8 months of digital video
surveillance from a utility pole camera constituted a search subject to the Fourth
Amendment because the video log aggregated vast amounts of digital information
that could be compiled, catalogued, and searched in ways that invaded the
intimacies of private life).

As the Court made clear in Carpenter, modern Fourth Amendment jurisprudence
has “recognized some basic guideposts. First, that the Amendment seeks to secure
‘the privacies of life’ against ‘arbitrary power.’ Second, and relatedly, that a central
aim of the Framers was ‘to place obstacles in the way of a too permeating police
surveillance.’” 138 S. Ct. at 2214 (quoting Boyd v. U.S., 116 U.S. 616, 630 (1886),
and U.S. v. Di Re, 332 U.S. 581, 595 (1948)). Relying on the hallmark Katz decision,
the Court continued in Carpenter that “[a] person does not surrender all Fourth
Amendment protection by venturing into the public sphere. To the contrary, ‘what
[one] seeks to preserve as private, even in an area accessible to the public, may be
constitutionally protected.’” Id. at 2217 (quoting Katz v U.S., 389 U.S. 347, 35
(1967)). The Court also observed that the kind of aggregation of data sought by the
Government in that case was qualitatively different than the kinds of data
collections upheld in prior cases because the data amounted to “a detailed chronicle
of a person’s physical presence compiled every day, every moment, over several
years. Such a chronicle implicates privacy concerns far beyond” those addressed in
earlier cases. Id. at 2220.
Case 1:19-mc-00105-RM Document 18-6 Filed 12/06/19 USDC Colorado Page 6 of 7

Page 5


Precisely the same qualitative difference applies to the DEA subpoenas here, which
seek vast troves of data concerning hundreds of thousands of Coloradoans, data that
will necessarily reveal the intimacies of these people’s lives, including how
frequently such persons needed prescribed controlled substances to manage their
medical conditions, what those likely medical conditions were, including potentially
embarrassing or genetically inheritable disorders or diseases that the person had
never revealed to anyone other than his or her physician. In fact, the breadth of the
subpoenas’ requests for prescription records of “all controlled substances,” not just
opioid medications, necessarily means that the DEA would acquire information
from which it can deduce certain sexual activities of the patients whose
prescriptions are produced, as well as experimental treatments that some patients
may have received through off-label indications of controlled substances. In other
words, the DEA’s subpoenas are an effort to create a “detailed chronicle” of a
person’s intimate medical history compiled “every day, every moment” over more
than five years. There can be no question that such a chronicle implicates
constitutionally significant privacy concerns.

Undue Burden of the DEA’s Subpoenas

In addition, independent of any violation of Fourth Amendment protections against
unwarranted privacy intrusions, the DEA’s subpoenas also run afoul of the lesser
“reasonable relevance” standard under City of Seattle because they command the
production of more than what is relevant for the proffered investigation of
Redacted ’ and Redacted ’s business practices. See Becker v. Kroll, 494 F.3d 904,
916 (10th Cir. 2007); see also In re Subpoena Duces Tecum, 228 F.3d 341, 349 (4th
Cir. 2000) (noting that an administrative subpoena that is “far too sweeping in its
terms to be regarded as reasonable” will trigger Fourth Amendment protections
(quoting U.S. v. Calandra, 414 U.S. 338, 346 (1974))). The subpoenas clearly seek
more than what is necessary to test those corporations’ contentions of good faith
practices, necessarily sweeping up the entire swath of all prescriptions for “all
controlled substances” that have been filled by the two largest pharmacy chains in
Colorado over an astoundingly long period of time. This hunt for the potential
needle of uncontrolled drug distribution in a haystack of ordinary, everyday
prescriptions will inevitably lead to the DEA acquiring overwhelming amounts of
prescription records that have absolutely no bearing on the proffered investigation.

Additionally, the third subpoena’s demands for “outlier” data on their face
demonstrate a lack of any actual or particularized target of investigation. The data
requests seek to create a freestanding federal fishing pond for later digital rod-and-
reel casting that will hook targets for future investigation. In this regard, it is
worth pointing out that the underlying premise of the subpoena – that the “top
10%” of prescription records is where criminal activity will be found – has no
empirical basis and constitutes a guess that likely is fallacious. For example, the
“top 10%” of prescribers writing prescriptions for controlled substances will likely be
Case 1:19-mc-00105-RM Document 18-6 Filed 12/06/19 USDC Colorado Page 7 of 7

Page 6


dominated by physicians with large surgical practices, such as orthopedic surgeons,
but there is no empirical reason to expect that this “top 10%” is where uncontrolled
distributors will be found.

In light of these various considerations, the subpoenas are not “sufficiently limited
in scope,” and therefore fail to comply with City of Seattle, 387 U.S. at 544.

Conclusion

Based on the constitutional defects and undue burden of the three referenced
subpoenas, the State requests that the DEA bring this matter before a federal judge
pursuant to 21 U.S.C. § 876(c) for a determination as to whether the subpoenas’
demands constitute a search subject to the Fourth Amendment’s probable cause
standard or otherwise impose an undue burden.



                                      Respectfully,

                                      FOR THE ATTORNEY GENERAL



                                      CHRISTOPHER P. BEALL
                                      Deputy Attorney General

                                      Business & Licensing Section
                                      720.508.6413
                                      720.508.6037 (FAX)
                                      Email: Christopher.Beall@coag.gov



cc: Amanda Rocque & Marcy Cook, AUSA, U.S. Attorney's Office, District of
    Colorado

   Kathryn E. Kohlman, DI, US DEA
